 

Exhibit 10.8

 

DATA DELIVERY AND ANCILLARY SERVICES AGREEMENT

 

This Data Delivery and Ancillary Services Agreement (the “Agreement”) is made
and entered into on January 13th, 2019 (“Effective Date”) by and between Cicero
Transact Group, Inc. (“Company”), a Delaware corporation, with its principal
place of business at 1858 Pleasantville Road, Suite 110, Briarcliff Manor, NY
10510 and American International Holdings Corp. (“Client’’), a Nevada
corporation, with its principal place of business at 3990 Vitruvian Way, Suite
1152, Addison, TX 75001

 

The Company and Client may be referred to collectively as the “Parties” or
singularly as a “Party’’ to this Agreement.

 

RECITALS

 

  A. WHEREAS, Client desires to acquire sector-specific data records for
marketing purposes for the company’s products and services (the “Data”).        
B. WHEREAS, Company desires to deliver the above Data to Client and to perform
certain· advisory services, for no additional compensation as part of the data
records sale, in accordance with the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree to the terms
below.

 

1. Term and Termination

 

This Agreement shall be in full force and effect commencing as of the Effective
Date and shall have an initial term of six (6) months (the “Term’’). The Parties
may elect to renew this Agreement for additional six month terms upon mutual
written agreement.

 

Company’s obligations set forth in Sections 2 through 18, inclusive, shall
survive termination of this Agreement.

 

2. Services

 

Company shall deliver the specific data set forth in Exhibit A (the “ Data’ ‘)
to the Client, on a non-exclusive basis, for the specific price set forth in
Exhibit A. Company shall provide the ancillary services listed in Exhibit A (the
“Services’’) to the Client at no additio cost in conjunction with the Data.

 

 

 

 

3. Compensation

 

Client agrees to pay Company the compensation of $250,000 dollars worth of
common stock further described in Exhibit A (the “Compensation’’), which shall
be incorporated as part of this Agreement, for Company’s delivery of the Data.
The exchange of the Data for the Compensation shall take place immediately upon
execution of this Agreement.

 

4. Independent Contractor

 

Any ancillary services rendered by the Company in conjunction with the Data
delivery shall be rendered as an independent contractor. Nothing contained
herein shall be considered as creating an employer-employee relationship between
the Parties to this Agreement. Client shall not make or owe any social security,
worker’s compensation or unemployment insurance payments on behalf of the
Company.

 

5. Time, Place & Manner of Performance

 

Company shall be available for marketing advice and counsel to the officers and
directors of Client as such reasonable and convenient times and places may be
mutually agreed upon. Unless otherwise stated herein, the time, place and manner
of performance of any ancillary services described herein, including the amount
of time to be allocated by Company to any specific service, shall be determined
at the sole discretion of Company.

 

6. No Guarantee

 

The Parties hereto acknowledge and agree that the Company cannot guarantee any
specific results from the Client’s use of the Data or Services in Exhibit A.
Company shall deliver the Data and provide its services in a professional manner
and in accordance with good industry practice. Company will use its best
efforts, but does not promise any specific results from its Data or Services.

 

7. Work Product

 

It is agreed that all information and materials produced for Client pursuant to
Sections II and III of Exhibit A, if any, shall be deemed “wo rk made for hire”
and be the property of Client, though this shall in no way be construed as
ownership of the Company’s assets, technology, ideas, or intellectual property,
including the Data.

 

8. Assignment

 

Neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned by either Party hereto (whether by operation of law or
otherwise) without the prior written consent of the other Party. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.

 

 

 

 

9. Amendments

 

Either Party may request changes to this Agreement. Any changes, modifications,
revisions or amendments to this Agreement which are mutually agreed upon by and
between the Parties to this Agreement shall be incorporated by written
instrument, and effective when executed and signed by all Parties to this
Agreement.

 

10. Press Releases

 

Client may publish a press release regarding this Agreement with Company’s prior
written consent. Company shall have the right to review any press release or
public announcement prior to it being published.

 

11. Advertising Content

 

Client grants Company a worldwide right to use all content delivered to Company
by the Client. Client specifies that Company is free from third party
liabilities associated with th, e use of said content.

 

The Parties agree not to use any content in social media announcements and
postings that would violate the letter or the spirit of any social media
network’s policies, rules or regulations; or, any other laws, rules or
regulations of any country or governmental entity with jurisdiction over either
Client or Company. Company, at its sole discretion and judgement, shall have
final approval over the acceptability of content and the timing of social media
postings and announcements.

 

12. Confidentiality

 

The Parties agree to keep this Agreement confidential, and may not disclose
either the existence or the terms of the Agreement to third parties without the
prior written consent of the other Party.

 

Company recognizes and acknowledges that it has and will have access to certain
confidential information of the Client and its affiliates that are valuable,
special and unique assets and property of Client. Company will not, during the
Term, disclose, without the prior written consent or authorization of Client,
any of such information to any person, except as needed in order to perform the
services, such as to Company’s employees, contractors, directors, officers, and
advisors.

 

 

 

 

13. Indemnification

 

Because Company must at all times rely upon the accuracy and completeness of the
information supplied to it by Client, Client unconditionally, absolutely and
irrevocably agrees to and shall indemnify and hold harmless Company and its
past, present and future directors, officers, affiliates, counsel, shareholders,
employees, agents, attorneys, representatives, contractors, successors and
assigns (Company and such persons are collectively referred to as the
“Indemnified Persons”) from and against any and all losses, claims, costs,
expenses, liabilities and damages (or actions in respect thereof) arising out of
or related to this Agreement, the performance of services pursuant to the
Agreement, and any actions taken or omitted to be taken by an Indemnified Party
in connection with this Agreement (‘‘Indemnified Claim’’).

 

Without limiting the generality of the foregoing, such indemnification shall
cover losses, claims, costs, expenses, liabilities and damages imposed on or
incurred by the Indemnified Persons, directly or indirectly, relating to,
resulting from, or arising out of any actual or alleged misstatement of fact or
omission of fact, or any actual or alleged inaccuracy in any information
provided or approved by Client in connection with the engagement, including any
actual or alleged misstatement, omission or inaccuracy in any filing with any
governmental or regulatory body, press release, website, marketing material or
other document, or oral presentation or webcast; or, infraction o. r violation
of any policy, laws, rules or regulations of any country with jurisdiction over
either party, including, but not limited to, any rules and regulations around
securities filings, initial coin offerings, cryptocurrencies, blockchain
platform formulations and/or any related or required public, investor or
marketing disclosures, whether or not the Indemnified Persons relied thereon or
had knowledge thereof.

 

In addition, Client agrees to reimburse the Indemnified Persons for legal or
other expenses reasonably incurred by them in respect of each Indemnified Claim
at the time such expenses are incurred. Notwithstanding the foregoing, Client
shall not be obligated under the foregoing for any loss, claim, liability or
damage that is finally determined by a court with proper jurisdiction to have
resulted primarily from the willful misconduct or bad faith of the Indemnified
Person.

 

14. Limitation of Liability

 

In no event shall either Party be liable to the other or to any third party for
any indirect, incidental, special or consequential damages, or damages for lost
profits or loss of business, however caused and under any theory of liability,
whether based in contract, tort (including negligence) or other theory of
liability, regardless of whether either Party was advised of the possibility of
such damages and notwithstanding the failure of essential purpose of any limited
remedy. Excepting for indemnification, in no event shall either Party’s
liability arising out of or in connection with this agreement exceed the amounts
paid by either Party to the other under this agreement for the services,
deliverables or invention giving rise to such liability.

 

 

 

 

15. Governing Law; Binding Arbitration

 

This Agreement and the rights of the parties hereunder, shall be governed by and
construed in accordance with the laws of the State of New York, including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by arbitration administered by the American Arbitration Association
under its Commercial Arbitration Rules and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
arbitration shall be conducted in New York County, New York.

 

16. Counterparts / Electronic Signature

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of electronic copies bearing the electronic signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such electronic copies shall constitute enforceable
original documents.

 

17. Notices

 

All notices, consents, waivers or other communications given under this
Agreement shall be in writing and given by overnight delivery (by a nationally
recognized overnight courier service), personal delivery or by registered or
certified mail with postage prepaid and return receipt requested, at the
respective addresses of the Parties as set forth above or at the most current
address as may be supplied by such Party to the other pursuant to this
Agreement.

 

18. Entire Agreement / Severability

 

This Agreement constitutes and embodies the entire understanding and agreement
of the parties and supersedes and replaces all other or prior understandings,
agreements and negotiations between the parties. All agreements and covenants
contained herein are severable, and in the event any of them shall be held to be
invalid by any competent court, the Agreement shall be interpreted as if such
invalid agreements or covenants were not contained herein. Any waiver,
alteration, or modification of any of the provisions of this Agreement shall be
valid only if made in writing and signed by the parties hereto. Each Party
hereto, may waive any of its rights hereunder without affecting a waiver with
respect to any subsequent occurrences or transactions hereof. Any waiver by
either Party or a breach of any provision of this Agreement by the other party
shall not operate or be construed as a waiver of any subsequent breach by any
Party.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WI1N ESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement, effective as of the Effective Date.

 

COMPANY:   CLIENT: Cicero Transact Group, Inc.   American International Holdings
Corp.             Michael Woloshin, CEO   Name: Jacob Cohen, CEO

 



 

 

 

EXHIBIT A

 

 

 

 

DATA DELIVERY AND ANCILLARY SERVICES

 

  I. Data Delivery (“Data”)

 

Industry   Number of Records Purchased   Price Per Record/ Total Value          
Consumers - Coaches - Business   min 2,500,000   $0.09 per record / $225,000
TOTAL: min 2,500,000        

 

  II. Ancillary Advisory Services

 

In conjunction with the delivery of the Data above, Company may advise Client on
strategic marketing, digital advertising, and social media practices, which may
include the following:

 

  ● Data cleaning   ● Data emailing   ● Lead generation campaigns   ●
Establishing social media presence and growth of Linkedln, Twitter, Facebook,
Instagram, and other social media as needed   ● Social media management   ●
Setting up Google analytics   ● SEO for website   ● Evaluating web presence to
improve online branding   ● Building brand identity and awareness   ● Email
marketing including targeted email campaigns   ● Content marketing strategy
including thought leadership articles   ● Digital advertising management   ●
Website design and development, if needed

 

It is understood by the Client that the Company shall not actually perform any
investor relations and will advise on marketing activities as it relates to the
company’s products and services.

 

 

 

 

  III. Ancillary Business Development Advisory Services

 

Business Development Advisory Services   May include services listed below as
agreed upon TOTAL: $25,000

 

In conjunction with the delivery of the Data, the Company may also provide
business development Advisory Services, which may include:

 

  ● Help with identification of strategic growth areas   ● Help with
introductions to potential business development partners   ● Help in defining
marketing and sales opportunities for Client’s products and services   ● Help to
identify a marketing strategy for Client’s products and services   ● Help with
strategic introductions

 

  IV. Compensation

 

Company shall be compensated for the Data described in Section I. of this
Exhibit A in the form of 357,142 common shares of Client’s stock (the
“Shares’’). The number of Shares has been determined by dividing the total value
of the Data delivered to Client in Section I. of this Exhibit A, by the lowest
trade price ($0.70) of the Client’s common stock over the five trading days
prior to the execution of this Agreement. No additional compensation shall be
required for the Ancillary Services described in Sections II. and III. of this
Exhibit.

 

 

 